     Case 2:19-cv-09467-VBF-GJS Document 29 Filed 09/30/20 Page 1 of 2 Page ID #:668



 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                                   CENTRAL DISTRICT OF CALIFORNIA
10
11    ANTHONY RIVAS,                                  )           NO. LA CV 19-09467-VBF (GJS)
                                                      )
12                            Petitioner,             )
                                                      )
13            v.                                      )           ORDER ACCEPTING FINDINGS AND
                                                      )           RECOMMENDATIONS OF UNITED
14    STU SHERMAN,                                    )           STATES MAGISTRATE JUDGE
                                                      )
15                            Respondent.             )
                                                      )
16
17
18            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition [Dkt. 1], Respondent’s Motion to
19    Dismiss the Petition and related lodgments [Dkts. 19-20, “Motion”] and Petitioner’s Opposition [Dkt. 26],
20    all other pertinent documents filed in this action, and the Report and Recommendation of United States
21    Magistrate Judge [Dkt. 28, “Report”]. The time for filing Objections to the Report has passed and no
22    Objections have been filed with the Court.
23
24            Having completed its review, the Court accepts the findings and recommendations set forth in the
25    Report. Accordingly, IT IS ORDERED that: (1) the Motion is GRANTED, in part, and DENIED, in part,
26    as set forth in the Report; (2) Ground Six of the Petition is unexhausted, and thus, the Petition is “mixed”;
27    (3) within 30 days of this Order, Petitioner must elect one of the four options set forth in the Report at pages
28    9-11; and (4) if Petitioner does not timely elect one of his four available options in light of the Petition’s
     Case 2:19-cv-09467-VBF-GJS Document 29 Filed 09/30/20 Page 2 of 2 Page ID #:669



 1    “mixed” status, he will be deemed to have elected Option One, and this action will be dismissed without
 2    prejudice.
 3           IT IS SO ORDERED.
 4
 5    Date: September 30, 2020
 6
 7                                                                VALERIE BAKER FAIRBANK
                                                                UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
